Citation Nr: 0812623	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  06-11 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a mid back 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1984 to March 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).  The 
veteran failed, without good cause, to appear for a scheduled 
hearing in August 2006.  Therefore, his request for a Board 
hearing is considered as having been withdrawn.  38 C.F.R. 
§ 20.704 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in 
March 2004.  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in March 
2006.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2007).  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2007).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

In this case, the veteran claims that his present mid and low 
back problems began as a result of having been hit by a truck 
during active service.  He also contends Osgood-Schlatter's 
disease of the right knee was aggravated during service.  
Service medical records reveal a normal clinical evaluation 
of the spine and lower extremities upon enlistment 
examination in January 1984.  A February 1984 report noted 
complaints of upper back stiffness.  The examiner's 
assessment was paravertebral back spasm.  An August 1984 
examination revealed tenderness in the right infrascapular 
muscles with mild spasm.  An October 1985 report noted the 
veteran had been hit by a truck and thrown across the hood of 
another vehicle while directing traffic.  He complained of 
back pain with numbness to the face, neck, arms, hands, and 
legs.  X-rays of the left scapula and cervical spine revealed 
no fractures or abnormalities.  The diagnosis was 
musculoskeletal contusion to the left scapula.  

Service medical records also show that in January 1985 the 
veteran complained of a knot on the right knee with swelling 
and loss of hair in the area.  He denied any recent trauma.  
The examiner noted edema without discoloration and tenderness 
over the swollen area.  A diagnosis was deferred with right 
knee pain of unknown etiology.  A January 1986 orthopedic 
service note included a diagnosis of probable post Osgood-
Schlatter's disease with current bursa irritation.  Records 
dated in February 1986 noted a diagnosis of Osgood-
Schlatter's disease and a 30 day physical profile limitation 
was recommended.  An April 1987 report noted orthopedic 
problems and a history of Osgood-Schlatter's disease.  In 
June 1987, the veteran reported a history of knee pain 
subsequent to having been hit by a truck in 1985.  X-ray 
examination in June 1987 revealed an old fragmentation of the 
tibia tubercle without osseous union compatible with old 
Osgood-Schlatter's disease.  There was no evidence of recent 
osseous injury or disease.  The veteran's January 1988 
separation examination revealed a normal clinical evaluation 
of the spine and lower extremities.  A March 1990 report of 
medical history noted the veteran stated he had been 
hospitalized for neurologic observation after a motorcycle 
accident.  No date was identified.

Private medical records show that there were no significant 
abnormalities upon X-ray examination of the lumbar spine in 
July 1995.  The vertebral bodies and their appendages 
appeared to be intact.  VA treatment records dated in January 
2004 noted a history of chronic low back pain and back 
spasms.  It was noted the veteran related his back and knee 
problems to a motorcycle accident during active service in 
1987.  

On VA examinations in July 2004 the veteran complained of 
back and right knee problems that had persisted since he was 
rear-ended while driving a motorcycle and pushed into the 
automobile in front of him.  It was the examiner's opinion 
that the veteran's right tibia tubercle pain and stiffness of 
the right trapezius muscle were related to the motorcycle 
accident during service, but that his other knee pains and 
lumbar spine symptoms were not at all likely related to the 
motorcycle accident.  Although the examiner noted the file 
was review, no discussion was provided as to the diagnoses of 
Osgood-Schlatter's disease and muscle spasms during service.  
The Board also notes that the available service medical 
records include a report dated in March 1990 noting a period 
of hospital observation after a motorcycle accident, but do 
not indicate back or right knee injuries were incurred as a 
result of a motorcycle accident during active service.  In 
light of the inconsistent medical evidence of record, the 
Board finds that additional development is required prior to 
appellate review.

In statements made to the physician during the June 2004 VA 
medical examination, the veteran stated that he "retired" 
in 1999.  The veteran was born in November 1962, making him 
approximately 37 years old when he retired.  It was not 
indicated whether this was a voluntary retirement, or a 
disability-related retirement.  Such information may be 
pertinent to this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  

2.  The AMC/RO is to contact the veteran 
and inquire whether he has ever made 
application for workmen's compensation or 
Social Security Administration (SSA) 
disability benefits.  If the response is 
affirmative, he should be requested to 
sign the appropriate releases.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be scheduled for 
VA orthopedic examination for opinions as 
to whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that any present back or 
right knee disability was incurred as a 
result of service.  The physician should 
address whether the evidence demonstrates 
Osgood-Schlatter's was manifest prior to 
service and, if so, whether the disease 
is shown to have been aggravated beyond 
the normal progression of the disease 
during active service.  

All indicated tests and studies are to be 
performed, and a comprehensive social, 
educational and occupational history are 
to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



